Exhibit 10.20

 

ADDENDUM TO

AMENDED AND RESTATED SERVICE AND EXPENSE AGREEMENT,

AS AMENDED BY AMENDMENT NO. 1

 

ALLSTATE INSURANCE COMPANY, an Illinois insurance company (“Allstate”), and
certain affiliates of Allstate (“Affiliates”) entered into an Amended and
Restated Service and Expense Agreement effective as of January 1, 2004 (the
“Agreement”), as amended by Amendment No. 1 effective as of January 1, 2009
(“Amendment No. 1”).  The Agreement as amended by Amendment No. 1 is hereinafter
referred to as the “Amended Agreement.”  The Amended Agreement provides that
Allstate will furnish or cause to be furnished certain services and facilities
subject to the terms and conditions set forth in the Amended Agreement.  The
Amended Agreement also provides that the Affiliates may furnish certain services
and facilities to Allstate and to other Affiliates from time to time subject to
the terms and conditions in the Amended Agreement, and it provides for possible
future alternative methods of costing for facilities and services provided
pursuant to the Amended Agreement.

 

Each of the following Affiliates became parties to the Amended Agreement by
execution of an Addendum dated the date indicated after their respective names:

 

Affiliate

Date

Allstate Enterprises, LLC

June 12, 2008

Allstate Finance Company, LLC

July 28, 2010

Allstate Insurance Holdings, LLC

April 28, 2008

Credit Card Sentinel, Inc.

August 21, 2008

North Light Specialty Insurance Company

May 20, 2008

Ocoma Industries, Inc.

August 21, 2008

Pablo Creek Services, Inc.

May 22, 2008

Road Bay Investments, LLC

February 21, 2008

Signature Agency, Inc.

August 21, 2008

Signature Motor Club of California, Inc.

August 21, 2008

Signature Motor Club, Inc.

August 21, 2008

Signature Nationwide Auto Club of California, Inc.

August 21, 2008

Signature’s Nationwide Auto Club, Inc.

August 21, 2008

 

 

By executing this Addendum, each of the Affiliates listed above agrees that the
Amended Agreement is, and since the date of its execution of its Addendum has
been, subject to that certain Letter Agreement effective as of December 1, 2007,
regarding the meaning of “monthly intercompany settlement process” and Statement
of Statutory Accounting Principles No. 96, Settlement Requirements for
Intercompany Transactions, An Amendment to SSAP No. 25 – Accounting for and
Disclosures about Transactions with Affiliates and Other Related Parties, a copy
of which is attached hereto.

 

This Addendum may be executed by the parties hereto in any number of
counterparts, and by each of the parties hereto in separate counterparts, each
of which counterparts, when so executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same instrument.

 

1

--------------------------------------------------------------------------------


Exhibit 10.20

 

ALLSTATE ENTERPRISES, LLC

ALLSTATE FINANCE COMPANY, LLC

CREDIT CARD SENTINEL, INC.

NORTH LIGHT SPECIALTY INSURANCE COMPANY

OCOMA INDUSTRIES, INC.

PABLO CREEK SERVICES, INC.

ROAD BAY INVESTMENTS, LLC

SIGNATURE AGENCY, INC.

SIGNATURE MOTOR CLUB, INC.

SIGNATURE MOTOR CLUB OF CALIFORNIA, INC.

SIGNATURE NATIONWIDE CLUB OF CALIFORNIA, INC.

SIGNATURE’S NATIONWIDE CLUB, INC.

 

 

BY:

/s/ Mario Rizzo

 

Mario Rizzo

 

Senior Vice President and Treasurer

 

 

Date:

August 17, 2011

 

 

ALLSTATE INSURANCE HOLDINGS, LLC

 

 

By:

/s/ Mario Rizzo

 

Mario Rizzo

 

Vice President and Treasurer

 

 

Date:

August 17, 2011

 

 

Acknowledged:

 

ALLSTATE INSURANCE COMPANY

 

 

By:

/s/ Samuel H. Pilch

 

Samuel H. Pilch

 

Senior Group Vice President and Controller

 

 

 

Date:

August 17, 2011

 

2

--------------------------------------------------------------------------------